DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                      FRANCISCO THERMITUS,
                            Appellant,

                                   v.

        WIDELINE TELISME, as Personal Representative of the
               ESTATE OF WESTON THERMITUS,
                           Appellee.

                            No. 4D19-3245

                            [July 30, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Sarah     Willis,    Judge;     L.T.    Case     No.
502016CP005464XXXXMB.

   Edmund Gonzalez of Gonzalez & Henley, P.A., West Palm Beach, and
Troy William Klein of the Law Office of Troy W. Klein, P.A., West Palm
Beach, for appellant.

  Kara Rockenbach Link of Link & Rockenbach, P.A., West Palm Beach,
and Brian R. Denney of Searcy Denney Scarola Barnhart & Shipley, P.A.,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER and MAY, JJ., and HILAL, JENNIFER, Associate Judge, concur.
                         *        *         *

  Not final until disposition of timely filed motion for rehearing.